Citation Nr: 1145601	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-32 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 1, 2005, for additional compensation for a dependent stepchild.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The Veteran had active military service from February 1972 to April 1973.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from administrative actions of the Nashville, Tennessee, Regional Office (RO), of the Department of Veterans Affairs (VA).  Following his notice that he was appealing his claim to the Board, the appellant proffered testimony before the undersigned Veterans Law Judge in Washington, DC, in August 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.  


FINDINGS OF FACT

1.  From January 1, 2001, to December [redacted], 2003, additional dependent's compensation benefits were paid to the appellant for his under-the-age-of-18 stepson SLC.

2.  The appellant did not notify the VA that his stepson, SLC, had not graduated high school as of his eighteenth birthday, nor did he inform the VA that SLC had enrolled in and attended college after he graduated high school.  

3.  In September 2005, the appellant finally notified the VA that his stepson SLC had enrolled in college on July 18, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 2005, for the award of additional compensation for a dependent child, have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant has come before the VA asserting that the RO erred when it did not include his stepson, SLC, when it computed the amount that he would be receiving for compensation benefits with dependents.  He claims that SLC S was inadvertently left out in the computation of benefits and that the date used for his inclusion in the computation should be earlier than the date used by the RO.  

The record shows that the appellant submitted his initial claim for VA compensation benefits while he was still on active duty.  This occurred in 2000.  While the appellant's claim was being processed, he submitted a VA Form 21-686c, Declaration of Status of Dependents, March 5, 2001.  On that form, the appellant listed his then spouse as a dependent.  Also listed as dependents in Item 14 of the form were the following natural and step children:  

Name
Child/Step Child
Date of Birth
BLA
Child
September [redacted], 1983
BKM
Child
May [redacted], 1986
CCO
Child
February [redacted], 1983
TTC
Step Child
February [redacted], 1983
SLC
Step Child
December [redacted], 1985

The children/stepchildren were listed as either being under the age of 18 or being over the age of 18 but under 23 and attending school.  Children BLA, BKM, and CCO were not in the custody of the appellant whereas children TTC and SLC were in the custody and care of the appellant.  

In February 2002, VA compensation benefits were awarded to the appellant.  The effective date of the award was determined to be December 30, 2000.  Shortly thereafter, the appellant received a letter from the RO telling him about the amount that he would receive in compensation payments.  This letter was sent to the appellant in April 2002.  The letter informed the appellant that the appellant would be paid as a veteran with three dependents.  Those dependents were determined to be the appellant's spouse and children BLA and BKM.  The appellant was further informed that the payments for child BLA would cease once he turned 18 years of age (September [redacted], 2001), and the payments for child BKM would cease once he turned 18 (May [redacted], 2004).  

Upon receiving this notification, the appellant submitted paperwork requesting that child CCO be included as a dependent.  The appellant reported that while she might be 18 years of age, she was attending school and seeking a college type degree.  The information sent to the RO indicated that CCO graduated from high school on June 2, 2001, and then enrolled in college in the fall of 2001.  Following a review of the documents provided to the VA, CCO was added as a dependent even though she had reached the age of 18.  A notification letter was sent to the appellant in November 2002.  The dependents were determined to be CCO, BLA, and BKM.  CCO was added as a dependent as of January 1, 2001; she was continued as a dependent on March 1, 2001, because she was still attending high school even though she was 18.  The appellant was further informed that CCO would remain a dependent for compensation purposes until June 1, 2005, when she would no longer be in school.  

In March 2004, the RO informed the appellant that his payments for a child dependent would be discontinued on May [redacted], 2004, the child's eighteenth birthday, unless it was shown that the child was dependent upon the appellant for care.  In response to the letter, the appellant sent information to the VA concerning the schooling of BLA.  The appellant further provided school information for child-dependent BKM and CCO.  Information was not provided by the appellant concerning stepchildren TTC or SLC.  

After further review, the RO sent the appellant a letter in June 2004.  In that letter, the RO informed the appellant that he would receive additional compensation benefits for four dependents.  Included as a dependent was the appellant's spouse, and children BLA, BKM, and CCO.  

Ten months later, in April 2005, the appellant submitted to the RO VA Form 21-8960, Certification of School Attendance or Termination.  The forms were submitted for BLA, BKM, and CCO.  Forms were not submitted for the appellant's stepchildren.

In July 2005, the appellant resubmitted a VA Form 21-526, Veteran's Application for Compensation or Pension.  On that form, the appellant listed BLA, BKM, CCO, TTC, and SLC as his dependent children.  He also resubmitted a copy of the VA Form 21-686c that was proffered in 2001.  Attached to the forms was a note from the appellant in which he asked that his stepchildren (TTC and SLC) be added to his compensation award.  He wrote that while TTC was eighteen when the appellant was originally provided benefits, she was a full time student at Devry College, in Dallas, Texas, and remained as such from July 11, 2000, until December 19, 2003, when she joined the US Air Force.  With respect to stepchild SLC, the appellant stated that SLC was fifteen at the time of the award and was living with the appellant while his mother "went to Korea."  It was further reported that SLC continued to live with the appellant and was attending Murray State University.  Also in July 2005, the appellant submitted the appropriate forms showing that BKA and CCO were still attending school.  

Upon further review of the claims folder, the RO sent a letter to the appellant in September 2005.  In that letter, the RO stated that from January 1, 2001, the appellant would receive compensation and included in that amount would be dependents compensation for six dependents.  Those dependents included the appellant's wife and children/stepchildren BLA, BKM, CCO, TTC, and SLC.  Because TTC and CCO were continuing their education, the appellant continued to receive payments for them on March 1, 2001.  With respect to dependent BLA, while he did turn 18 in September 2001, because he continued with his education, dependency compensation benefits for BLA were continued.  

The RO then noted that because SLC turned 18 in December 2003, benefits for him would be stopped as of December [redacted], 2003.  Benefits for SLC were not continued because the appellant had not provided evidence showing that SLC continued with high school or that he had gone on to college.  The benefits the appellant was receiving for TTC stopped January 1, 2004, because she terminated school attendance in December 2003.  BKM was added as a dependent effective June 1, 2004, because the appellant had submitted evidence showing that he was attending college.  Finally, the RO reported to the appellant that benefits for CCO would cease on her 23rd birthday (February [redacted], 2006) and that benefits would cease for BLA in September 2006 and BKM in June 2008 because that is when they were scheduled to graduate from college.  

After receiving the September 2005 letter, the appellant submitted VA From 21-674 (JF), Request for Approval of School Attendance.  The form was completed for stepchild SLC.  On that form, the appellant wrote that SLC would be attending Murray State University and that he would start classes on or about July 18, 2005, and continue to May 20, 2008.  This information was provided to the RO at the end of the month - September 2005.  Further review of the claim occurred and in January 2006, the appellant was informed that SLC would be added as a dependent child as of August 1, 2005.  

In response to the January 2006 notification letter, the appellant submitted a VA Form 21-4138, Statement in Support of Claim.  The appellant stated that while it was true that SLC turned 18 on December [redacted], 2003, he was still attending high school and remained in high school until graduating in May of 2004.  He further stated that after high school, SLC enrolled in Murray State University on July 15, 2004, and was still attending that institution.  The appellant did not provide any additional evidence showing that SLC was in high school after December [redacted], 2003, nor did he submit documentation showing that SLC enrolled at Murray State University on July 15, 2004.  The claims folder does show that in May 2006, the appellant did submit a VA Form 21-8960, Certification of School Attendance or Termination, for SLC for attendance at Murray State University.  

The RO prepared a letter concerning the appellant's assertions in the same month of May 2006 and said letter was sent to him.  In that letter, the RO stated the following:

Our previous action of adding SLC to your award effective August 1, 2005 is correct.  We cannot add him effective December 2003 because your claim was not timely filed.  The VA Form 21-674, Request for Approval of School Attendance, received on October 5, 2005 is the first request we received from you verifying that he did in fact continue in school.  Because you submitted the form within one year of July 18, 2005, the date of course state date, we were able to award benefits from that date.  The law does not allow us to award benefits on an earlier date.  

Another child, BIP, born August 2, 2005, was added as a dependent in November 2006.  The RO informed the appellant that BIP was added to the record in April 2006, when it was informed of the existence of the dependent, and that he would be shown as a dependent until (at least) August 2, 2023, when he turned 18.  

Approximately twenty months later, in June 2008, the RO sent a letter to the appellant concerning his dependents.  The RO informed the appellant that SLC had been removed as a dependent because information provided by the appellant suggested that SLC had changed schools and such a change had not been approved by VA.  The RO further indicated that until the proper paperwork was submitted by the appellant concerning SLC, SLC could not be considered a dependent for the awarding of dependency compensation to the appellant.  The record reveals that the proper forms were submitted to the RO and SLC was subsequently added back as a dependent of the appellant.  However, in its notification letter of August 2008, the RO noted that SLC would only remain a dependent until December [redacted], 2008, when SLC turned 23 years of age.  Nevertheless, SLC was not added as a dependent for dependency compensation purposes for the period extending from December [redacted], 2003, to August 1, 2005.  

Subsequent to the appellant's appeal of the RO's action of not paying benefits for SLC for the above time period, the appellant provided testimony before the undersigned Veterans Law Judge.  During that hearing, the appellant stated that when he submitted the appropriate school attendance forms for CCO and BKM, he believed he submitted attendance forms for SLC.  He further averred that the RO ignored the attendance forms and only processed the forms for his other children/stepchildren.  Since the hearing, the claim has been forwarded to the Board for review.  

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Nevertheless, with respect to earlier effective date claims, however, the United States Court of Appeals for Veterans Claims has held that VA's duties to notify and assist are not applicable because the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, no further discussion regarding these duties is necessary.  

As will be discussed, there is no legal entitlement to the benefit claimed, therefore there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

The statutory and regulatory provisions explicitly state that, except as otherwise provided, the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f) (West 2002).

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2011).  Yet, the effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n) (West 2002).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  

(1) date of claim; 
(2) date the dependency arises; 
(3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or 
(4) date of commencement of the veteran's award. 

38 C.F.R. § 3.401(b) (2011).

Moreover, the "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  38 C.F.R. § 3.401(b)(1) (2011).  Nevertheless, the earliest that the additional award of compensation for a dependent spouse or child can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2011).

Upon review, the Board finds that entitlement to an effective date for payment of additional compensation benefits due for a dependent child, SLC, prior to August 1, 2005, is not warranted.  As noted above, regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the appellant's award.  38 C.F.R. § 3.401(b) (2011).  There is no question that the appellant notified the VA of the existence of stepchild SLC shortly after he applied for VA compensation.  In fact, after benefits had been awarded, additional compensation benefits for SLC were included in the disability award.  SLC's name appeared on the application for benefits and the form that declared the names of his dependents.  

After further review of the claim, the appellant received notification in September 2005 that SLC was included in the compensation computation and that he would be removed as a dependent on December [redacted], 2003.  Unfortunately, while the appellant may have previously submitted evidence showing that his biological children graduated high school and started college, the appellant did not provide this same information for SLC.  Between 2001 and 2005, the appellant did not proffer any documentation to the RO that SLC would be graduating or had graduated high school, or that he had not graduated when he turned 18 years of age.  Moreover, when SLC graduated in the spring of 2004, like his natural son BKM, the appellant did not notify the VA that SLC would be attending college.  In other words, from December [redacted], 2003, to October 5, 2005, the RO was unaware of the status of the appellant's stepson SLC.  While the appellant may have submitted documents concerning his natural children, documents concerning SLC were not forthcoming.  

Based on the above, the Board finds that an effective date earlier than August 1, 2005, for payment of additional compensation for the dependent child SLC is not warranted.  Although the appellant was eligible to receive such compensation for SLC from December [redacted], 2003, to August 1, 2005, the appellant did not make VA aware of the status of SLC until October 2005, when he supplied all of the necessary information about SLC's schooling.  

It is undisputed that prior to SLC's eighteen birthday, the appellant did receive additional compensation benefits for SLC.  However, after SLC's eligibility expired, the appellant had a duty to inform the RO as to whether SLC was still in high school and whether he was attending college.  The appellant did do this for his other children but unfortunately that did not occur for SLC.  Given the fact that the appellant did not provide complete information concerning SLC until October 5, 2005, and because the information was submitted within one year of the start of classes, that of July 18, 2005, the earliest date allowed by law is August 1, 2005 but no earlier.  See 38 C.F.R. § 3.401(b)(1) (2011).  Because the appellant did not properly notify the VA of the status of his stepson SLC, an earlier effective date is not warranted on any legal basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law). 

To the extent that the appellant suggests that VA lost or misplaced the forms he allegedly submitted in prior to August 1, 2005, he has offered no supporting evidence.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

While the appellant submitted numerous pieces of evidence over the years concerning all of this dependents, there is no evidence of record that when the appellant submitted these documents that any of the documents, or more specifically, the documents pertaining to SLC, were lost or misplaced or misfiled or destroyed.  Without evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any mail sent to the RO in Nashville, Tennessee, would have been received and associated with the claims file.  Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The Board finds the appellant's testimony that he sent the required information prior to August 1, 2005, is not sufficient to rebut the presumption of regularity in the administrative process.

Based on the foregoing discussion, the evidence of record weighs against the assignment of an effective date prior to August 1, 2005, for an award of additional compensation benefits based on a dependent child.  Accordingly, for the reasons and bases discussed above, the appeal is denied.


ORDER

Entitlement to an effective date earlier than August 1, 2005, for additional compensation for a dependent stepchild, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


